

	

		II

		109th CONGRESS

		1st Session

		S. 1865

		IN THE SENATE OF THE UNITED STATES

		

			October 7

			 (legislative day, October 6), 2005

			Mrs. Dole (for herself,

			 Mr. Burr, and Mr. Isakson) introduced the following bill; which

			 was read twice and referred to the Committee on Environment and Public

			 Works

		

		A BILL

		To establish the SouthEast Crescent Authority, and for

		  other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 SouthEast Crescent Authority Act of

			 2005.

		2.DefinitionsIn this Act, the following definitions

			 apply:

			(1)AuthorityThe

			 term Authority means the SouthEast Crescent Authority established

			 by section 3.

			(2)Federal grant

			 programThe term Federal grant program means a

			 Federal grant program to provide assistance in carrying out economic and

			 community development activities.

			(3)Non-profit

			 entityThe term non-profit entity means any entity

			 with tax-exempt or non-profit status, as defined by the Internal Revenue

			 Service, that has been formed for the purpose of economic development or has a

			 proven record of economic development experience.

			(4)RegionThe

			 term region means the area covered by the Authority (as described

			 in section 16).

			3.SouthEast

			 Crescent Authority

			(a)Establishment

				(1)In

			 generalThere is established the SouthEast Crescent

			 Authority.

				(2)CompositionThe

			 Authority shall be composed of—

					(A)a Federal member,

			 to be appointed by the President, with the advice and consent of the Senate;

			 and

					(B)the Governor of

			 each State in the region that elects to participate in the Authority.

					(3)CochairpersonsThe

			 Authority shall be headed by—

					(A)the Federal

			 member, who shall serve—

						(i)as

			 the Federal cochairperson; and

						(ii)as

			 a liaison between the Federal Government and the Authority; and

						(B)a State

			 cochairperson, who—

						(i)shall be a

			 Governor of a participating State in the region; and

						(ii)shall be elected

			 by the State members for a term of not less than 1 year.

						(b)Alternate

			 members

				(1)State

			 alternates

					(A)AppointmentThe

			 State member of a participating State may have a single alternate, who shall be

			 appointed by the Governor of the State from among the Governor’s cabinet or

			 personal staff.

					(B)VotingAn

			 alternate shall vote in the event of the absence, death, disability, removal,

			 or resignation of the member for whom the individual is an alternate.

					(2)Alternate

			 Federal cochairpersonThe President shall appoint an alternate

			 Federal cochairperson.

				(3)Quorum

					(A)In

			 generalSubject to the requirements of this paragraph, the

			 Authority shall determine what constitutes a quorum of the Authority.

					(B)Federal

			 cochairpersonThe Federal cochairperson or the Federal

			 cochairperson’s designee must be present for the establishment of a quorum of

			 the Authority.

					(C)State

			 alternatesA State alternate shall not be counted toward the

			 establishment of a quorum of the Authority.

					(4)Delegation of

			 powerNo power or responsibility of the Authority specified in

			 paragraphs (3) and (4) of subsection (c), and no voting right of any Authority

			 member, shall be delegated to any person—

					(A)who is not a

			 Authority member; or

					(B)who is not

			 entitled to vote in Authority meetings.

					(c)Decisions

				(1)Requirements for

			 approvalExcept as provided in subsection (g), decisions by the

			 Authority shall require the affirmative vote of the Federal cochairperson and

			 of a majority of the State members, exclusive of members representing States

			 delinquent under subsection (g)(2)(C).

				(2)ConsultationIn

			 matters coming before the Authority, the Federal cochairperson, to the extent

			 practicable, shall consult with the Federal departments and agencies having an

			 interest in the subject matter.

				(3)Decisions

			 requiring quorum of State membersThe following decisions may not

			 be made without a quorum of State members:

					(A)A decision

			 involving Authority policy.

					(B)Approval of State,

			 regional, or subregional development plans or strategy statements.

					(C)Modification or

			 revision of the Authority’s code.

					(D)Allocation of

			 amounts among the States.

					(E)Designation of a

			 distressed county.

					(4)Project and

			 grant proposalsThe approval of project and grant proposals is a

			 responsibility of the Authority and shall be carried out in accordance with

			 section 10.

				(d)DutiesThe

			 Authority shall—

				(1)develop, on a

			 continuing basis, comprehensive and coordinated plans and programs to establish

			 priorities and approve grants for the economic development of the region,

			 giving due consideration to other Federal, State, and local planning and

			 development activities in the region;

				(2)not later than 365

			 days after the date of enactment of this Act, establish priorities in a

			 development plan for the region (including 5-year regional outcome

			 targets);

				(3)assess the needs

			 and capital assets of the region based on available research, demonstration

			 projects, assessments, and evaluations of the region prepared by Federal,

			 State, or local agencies, local development districts, and any other relevant

			 source;

				(4)(A)enhance the capacity of,

			 and provide support for, local development districts in the region; or

					(B)if no local development district

			 exists in an area in a participating State in the region, foster the creation

			 of a local development district; and

					(5)encourage private

			 investment in industrial, commercial, and other economic development projects

			 in the region.

				(e)AdministrationIn

			 carrying out subsection (d), the Authority may—

				(1)hold such

			 hearings, sit and act at such times and places, take such testimony, receive

			 such evidence, and print or otherwise reproduce and distribute a description of

			 the proceedings and reports on actions by the Authority as the Authority

			 considers appropriate;

				(2)authorize, through

			 the Federal or State cochairperson or any other member of the Authority

			 designated by the Authority, the administration of oaths if the Authority

			 determines that testimony should be taken or evidence received under

			 oath;

				(3)request from any

			 Federal, State, or local department or agency such information as may be

			 available to or procurable by the department or agency that may be of use to

			 the Authority in carrying out duties of the Authority;

				(4)adopt, amend, and

			 repeal bylaws and rules governing the conduct of Authority business and the

			 performance of Authority duties;

				(5)request the head of

			 any Federal department or agency to detail to the Authority such personnel as

			 the Authority requires to carry out duties of the Authority, each such detail

			 to be without loss of seniority, pay, or other employee status;

				(6)request the head

			 of any State department or agency or local government to detail to the

			 Authority such personnel as the Authority requires to carry out duties of the

			 Authority, each such detail to be without loss of seniority, pay, or other

			 employee status;

				(7)provide for

			 coverage of Authority employees in a suitable retirement and employee benefit

			 system by—

					(A)making

			 arrangements or entering into contracts with any participating State

			 government; or

					(B)otherwise

			 providing retirement and other employee benefit coverage;

					(8)accept, use, and

			 dispose of gifts or donations of services or real, personal, tangible, or

			 intangible property;

				(9)enter into and

			 perform such contracts or other transactions as are necessary to carry out

			 Authority duties;

				(10)establish and

			 maintain a central office located within the Southeast Crescent Authority

			 region and field offices at such locations as the Authority may select;

			 and

				(11)provide for an

			 appropriate level of representation in Washington, D.C.

				(f)Federal agency

			 cooperationA Federal agency shall—

				(1)cooperate with the

			 Authority; and

				(2)provide, on

			 request of the Federal cochairperson, appropriate assistance in carrying out

			 this Act, in accordance with applicable Federal laws (including

			 regulations).

				(g)Administrative

			 expenses

				(1)In

			 generalAdministrative expenses of the Authority (except for the

			 expenses of the Federal cochairperson, including expenses of the alternate and

			 staff of the Federal cochairperson, which shall be paid solely by the Federal

			 Government) shall be paid—

					(A)by the Federal

			 Government, in an amount equal to 50 percent of the administrative expenses;

			 and

					(B)by the States in

			 the region participating in the Authority, in an amount equal to 50 percent of

			 the administrative expenses.

					(2)State

			 share

					(A)In

			 generalThe share of administrative expenses of the Authority to

			 be paid by each State shall be determined by the Authority.

					(B)No Federal

			 participationThe Federal cochairperson shall not participate or

			 vote in any decision under subparagraph (A).

					(C)Delinquent

			 StatesIf a State is delinquent in payment of the State’s share

			 of administrative expenses of the Authority under this subsection—

						(i)no

			 assistance under this Act shall be furnished to the State (including assistance

			 to a political subdivision or a resident of the State); and

						(ii)no

			 member of the Authority from the State shall participate or vote in any action

			 by the Authority.

						(h)Compensation

				(1)Federal

			 cochairpersonThe Federal cochairperson shall be compensated by

			 the Federal Government at level III of the Executive Schedule in subchapter II

			 of chapter 53 of title V, United States Code.

				(2)Alternate

			 Federal cochairpersonThe alternate Federal cochairperson—

					(A)shall be

			 compensated by the Federal Government at level V of the Executive Schedule

			 described in paragraph (1); and

					(B)when not actively

			 serving as an alternate for the Federal cochairperson, shall perform such

			 functions and duties as are delegated by the Federal cochairperson.

					(3)State members

			 and alternates

					(A)In

			 generalA State shall compensate each member and alternate

			 representing the State on the Authority at the rate established by law of the

			 State.

					(B)No additional

			 compensationNo State member or alternate member shall receive

			 any salary, or any contribution to or supplementation of salary from any source

			 other than the State for services provided by the member or alternate to the

			 Authority.

					(4)Detailed

			 employees

					(A)In

			 generalNo person detailed to serve the Authority under

			 subsection (e)(6) shall receive any salary or any contribution to or

			 supplementation of salary for services provided to the Authority from—

						(i)any

			 source other than the State, local, or intergovernmental department or agency

			 from which the person was detailed; or

						(ii)the

			 Authority.

						(B)ViolationAny

			 person that violates this paragraph shall be fined not more than $5,000,

			 imprisoned not more than 1 year, or both.

					(C)Applicable

			 lawThe Federal cochairperson, the alternate Federal

			 cochairperson, and any Federal officer or employee detailed to duty on the

			 Authority under subsection (e)(5) shall not be subject to subparagraph (A), but

			 shall remain subject to sections 202 through 209 of title 18, United States

			 Code.

					(5)Additional

			 personnel

					(A)Compensation

						(i)In

			 generalThe Authority may appoint and fix the compensation of an

			 executive director and such other personnel as are necessary to enable the

			 Authority to carry out the duties of the Authority.

						(ii)ExceptionCompensation

			 under clause (i) shall not exceed the maximum rate for the Senior Executive

			 Service under section

			 5382 of title 5, United States Code, including any applicable

			 locality-based comparability payment that may be authorized under section

			 5304(h)(2)(C) of that title.

						(B)Executive

			 directorThe executive director shall be responsible for—

						(i)the

			 carrying out of the administrative duties of the Authority;

						(ii)direction of the

			 Authority staff; and

						(iii)such other

			 duties as the Authority may assign.

						(C)No Federal

			 employee statusNo member, alternate, officer, or employee of the

			 Authority (except the Federal cochairperson of the Authority, the alternate and

			 staff for the Federal cochairperson, and any Federal employee detailed to the

			 Authority under subsection (e)(5)) shall be considered to be a Federal employee

			 for any purpose.

					(i)Conflicts of

			 interest

				(1)In

			 generalExcept as provided under paragraph (2), no State member,

			 alternate, officer, or employee of the Authority shall participate personally

			 and substantially as a member, alternate, officer, or employee of the

			 Authority, through decision, approval, disapproval, recommendation, the

			 rendering of advice, investigation, or otherwise, in any proceeding,

			 application, request for a ruling or other determination, contract, claim,

			 controversy, or other matter in which, to knowledge of the member, alternate,

			 officer, or employee any of the following persons has a financial

			 interest:

					(A)The member,

			 alternate, officer, or employee.

					(B)The spouse, minor child, or partner of the

			 member, alternate, officer, or employee.

					(C)Any organization

			 (other than a State or political subdivision of the State) in which the member,

			 alternate, officer, or employee is serving as an officer, director, trustee,

			 partner, or employee.

					(D)Any person or

			 organization with whom the member, alternate, officer, or employee is

			 negotiating or has any arrangement concerning prospective employment.

					(2)DisclosureParagraph

			 (1) shall not apply if the State member, alternate, officer, or

			 employee—

					(A)immediately

			 advises the Authority of the nature and circumstances of the proceeding,

			 application, request for a ruling or other determination, contract, claim,

			 controversy, or other particular matter presenting a potential conflict of

			 interest;

					(B)makes full

			 disclosure of the financial interest; and

					(C)before the

			 proceeding concerning the matter presenting the conflict of interest, receives

			 a written determination by the Authority that the interest is not so

			 substantial as to be likely to affect the integrity of the services that the

			 Authority may expect from the State member, alternate, officer, or

			 employee.

					(3)ViolationAny

			 person that violates this subsection shall be fined not more than $10,000,

			 imprisoned not more than 2 years, or both.

				(j)Validity of

			 contracts, loans, and grantsThe Authority may declare void any

			 contract, loan, or grant of or by the Authority in relation to which the

			 Authority determines that there has been a violation of any provision under

			 subsection (h)(4), subsection (i), or sections 202 through 209 of title 18,

			 United States Code.

			4.Economic and

			 community development grants

			(a)In

			 generalThe Authority may approve grants to States and public and

			 nonprofit entities for projects, approved in accordance with section 10—

				(1)to develop the

			 infrastructure of the region for the purpose of facilitating economic

			 development in the region (except that grants for this purpose may only be made

			 to a State or local government);

				(2)to assist the

			 region in obtaining job training, employment-related education, and business

			 development;

				(3)to provide

			 assistance to severely distressed and underdeveloped areas; and

				(4)to otherwise

			 achieve the purposes of this Act.

				(b)Funding

				(1)In

			 generalFunds for grants under subsection (a) may be

			 provided—

					(A)entirely from

			 appropriations to carry out this section;

					(B)in combination

			 with funds available under another State or Federal grant program; or

					(C)from any other

			 source.

					(2)Funding

			 priorityNot less than 50 percent of the amount of expenditures

			 approved by the Authority shall support activities or projects that benefit

			 severely and persistently distressed counties and areas.

				(3)Eligible

			 projectsThe Authority may provide assistance, make grants, enter

			 into contracts, or otherwise provide funds to eligible entities in the region

			 for projects that promote—

					(A)business

			 development;

					(B)job training or

			 employment-related education;

					(C)local planning and

			 leadership development;

					(D)basic public

			 infrastructure, including high-tech infrastructure, in distressed counties and

			 isolated areas of distress; and

					(E)any other project

			 facilitating economic development in the region.

					(4)Federal

			 shareNotwithstanding any provision of law limiting the Federal

			 share in any grant program, funds appropriated to carry out this section may be

			 used to increase a Federal share in a grant program, as the Authority

			 determines appropriate.

				5.Supplements to

			 Federal grant programs

			(a)Federal grant

			 program fundingIn accordance with subsection (b), the Federal

			 cochairperson may use amounts made available to carry out this Act, without

			 regard to any limitations on areas eligible for assistance or authorizations

			 for appropriation under any other Act, to fund all or any portion of the basic

			 Federal contribution to a project or activity under a Federal grant program in

			 the region in an amount that is above the fixed maximum portion of the cost of

			 the project otherwise authorized by applicable law, but not to exceed 80

			 percent of the costs of the project.

			(b)Certification

				(1)In

			 generalIn the case of any program or project for which all or

			 any portion of the basic Federal contribution to the project under a Federal

			 grant program is proposed to be made under this section, no Federal

			 contribution shall be made until the Federal official administering the Federal

			 law authorizing the contribution certifies that the program or project—

					(A)meets the

			 applicable requirements of the applicable Federal grant law; and

					(B)could be approved

			 for Federal contribution under the law if funds were available under the law

			 for the program or project.

					(2)Certification by

			 Authority

					(A)In

			 generalThe certifications and determinations required to be made

			 by the Authority for approval of projects under this Act in accordance with

			 section 10—

						(i)shall be

			 controlling; and

						(ii)shall be accepted

			 by the Federal agencies.

						(B)Acceptance by

			 Federal cochairpersonAny finding, report, certification, or

			 documentation required to be submitted to the head of the department, agency,

			 or instrumentality of the Federal Government responsible for the administration

			 of any Federal grant program shall be accepted by the Federal cochairperson

			 with respect to a supplemental grant for any project under the program.

					6.Local development

			 districts; certification and administrative expenses

			(a)Definition of

			 local development districtIn this section, the term local

			 development district means an entity designated by the State

			 that—

				(1)is—

					(A)(i)a planning district in

			 existence on the date of enactment of this Act that is recognized by the

			 Economic Development Administration of the Department of Commerce; or

						(ii)a development district recognized

			 by the State; or

						(B)if an entity

			 described in subparagraph (A)(i) or (A)(ii) does not exist, an entity

			 designated by the Authority that satisfies the criteria developed by the

			 Economic Development Administration for a local development district;

			 and

					(2)has not, as

			 certified by the Federal cochairperson—

					(A)inappropriately

			 used Federal grant funds from any Federal source; or

					(B)appointed an

			 officer who, during the period in which another entity inappropriately used

			 Federal grant funds from any Federal source, was an officer of the other

			 entity.

					(b)Grants to local

			 development districts

				(1)In

			 generalThe Authority may make grants for administrative expenses

			 under this section.

				(2)Conditions for

			 grants

					(A)Maximum

			 amountThe amount of any grant awarded under paragraph (1) shall

			 not exceed 80 percent of the administrative expenses of the local development

			 district receiving the grant.

					(B)Local

			 shareThe contributions of a local development district for

			 administrative expenses may be in cash or in kind, fairly evaluated, including

			 space, equipment, and services.

					(c)Duties of local

			 development districtsA local development district shall—

				(1)operate as a lead

			 organization serving multicounty areas in the region at the local level;

			 and

				(2)serve as a liaison

			 between State and local governments, nonprofit organizations (including

			 community-based groups and educational institutions), the business community,

			 and citizens that—

					(A)are involved in

			 multijurisdictional planning;

					(B)provide technical

			 assistance to local jurisdictions and potential grantees; and

					(C)provide leadership

			 and civic development assistance.

					7.Distressed

			 counties and areas and nondistressed countiesNot later than 90 days after the date of

			 enactment of this Act, and annually thereafter, the Authority, in accordance

			 with such criteria as the Authority establishes, may designate—

			(1)as distressed

			 counties, counties in the region that are the most severely and persistently

			 distressed and underdeveloped and have high rates of poverty, low per capita

			 income, or high rates of unemployment; and

			(2)as

			 isolated areas of distress, areas located in nondistressed counties in the

			 region that are severely and persistently distressed as documented by

			 comparable statistical measures.

			8.Development

			 planning process

			(a)State

			 development planIn accordance with policies established by the

			 Authority, each State member shall submit a development plan for the area of

			 the region represented by the State member.

			(b)Content of

			 planA State development plan submitted under subsection (a)

			 shall reflect the goals, objectives, and priorities identified in the regional

			 development plan developed under section 3(d)(2).

			(c)ConsultationIn

			 carrying out the development planning process, a State shall—

				(1)consult

			 with—

					(A)local development

			 districts;

					(B)local units of

			 government; and

					(C)institutions of

			 higher learning; and

					(2)take into

			 consideration the goals, objectives, priorities, and recommendations of the

			 entities described in paragraph (1).

				(d)Public

			 participationThe Authority and applicable State and local

			 development districts shall encourage and assist, to the maximum extent

			 practicable, public participation in the development, revision, and

			 implementation of all plans and programs under this Act.

			9.Program

			 development criteria

			(a)In

			 generalIn considering programs and projects to be provided

			 assistance under this Act, and in establishing a priority ranking of the

			 requests for assistance provided by the Authority, the Authority shall follow

			 procedures that ensure, to the maximum extent practicable, consideration

			 of—

				(1)the relationship of

			 the project to overall regional development;

				(2)the

			 per capita income and poverty and unemployment rates and other socioeconomic

			 indicators in an area;

				(3)the financial

			 resources available to the applicants for assistance seeking to carry out the

			 project, with emphasis on ensuring that projects are adequately financed to

			 maximize the probability of successful economic development;

				(4)the importance of

			 the project in relation to other projects that may be in competition for the

			 same funds;

				(5)the prospects that

			 the project for which assistance is sought will improve, on a continuing rather

			 than a temporary basis, the opportunities for employment, the average level of

			 income, or the economic development of the area served by the project;

			 and

				(6)the extent to

			 which the project design provides for detailed outcome measurements by which

			 grant expenditures and the results of the expenditures may be evaluated.

				(b)No relocation

			 assistanceNo financial assistance authorized by this Act shall

			 be used to assist an establishment in relocating from 1 area to another.

			(c)Reduction of

			 fundsFunds may be provided for a program or project in a State

			 under this Act only if the Authority determines that the level of Federal or

			 State financial assistance provided under a law other than this Act, for the

			 same type of program or project in the same area of the State within the

			 region, will not be reduced as a result of funds made available by this

			 Act.

			10.Approval of

			 development plans and projects

			(a)In

			 generalA State or regional development plan or any multistate

			 subregional plan that is proposed for development under this Act shall be

			 reviewed by the Authority.

			(b)Evaluation by

			 State memberAn application for a grant or any other assistance

			 for a project under this Act shall be made through and evaluated for approval

			 by the State member of the Authority representing the applicant.

			(c)CertificationAn

			 application for a grant or other assistance for a project shall be approved

			 only on certification by the State member and Federal cochairperson that the

			 application for the project—

				(1)describes ways in

			 which the project complies with any applicable State development plan;

				(2)meets applicable

			 criteria under section 9;

				(3)provides adequate

			 assurance that the proposed project will be properly administered, operated,

			 and maintained; and

				(4)otherwise meets

			 the requirements of this Act.

				(d)Votes for

			 decisionsUpon certification of an application for a grant or

			 other assistance for a specific project under this section, an affirmative vote

			 of the Authority under section 3(c) shall be required for approval of the

			 application.

			11.Consent of

			 StatesNothing in this Act

			 requires any State to engage in or accept any program under this Act without

			 the consent of the State.

		12.Records

			(a)Records of the

			 Authority

				(1)In

			 generalThe Authority shall maintain accurate and complete

			 records of all transactions and activities of the Authority.

				(2)AvailabilityAll

			 records of the Authority shall be available for audit and examination by the

			 Comptroller General of the United States (including authorized representatives

			 of the Comptroller General).

				(b)Records of

			 recipients of Federal assistance

				(1)In

			 generalA recipient of Federal funds under this Act shall, as

			 required by the Authority, maintain accurate and complete records of

			 transactions and activities financed with Federal funds and report on the

			 transactions and activities to the Authority.

				(2)AvailabilityAll

			 records required under paragraph (1) shall be available for audit by the

			 Comptroller General of the United States and the Authority (including

			 authorized representatives of the Comptroller General and the

			 Authority).

				13.Annual

			 reportNot later than 180 days

			 after the end of each fiscal year, the Authority shall submit to the President

			 and to Congress a report describing the activities carried out under this

			 Act.

		14.Authorization of

			 appropriations

			(a)In

			 generalThere is authorized to be appropriated to the Authority

			 to carry out this Act $40,000,000 for each of fiscal years 2006 through 2010,

			 to remain available until expended.

			(b)Administrative

			 expensesNot more than 5 percent of the amount appropriated under

			 subsection (a) for a fiscal year shall be used for administrative expenses of

			 the Authority.

			15.Termination of

			 AuthorityThis Act shall have

			 no force or effect on or after October 1, 2010.

		16.Area covered by

			 SouthEast Crescent AuthoritySouthEast Crescent Authority region shall

			 include all parts of the States of Virginia, North Carolina, South Carolina,

			 Georgia, Alabama, Mississippi, and Florida that are not eligible for assistance

			 from the Appalachian Regional Commission or the Delta Regional

			 Authority.

		

